DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/15/2022, with respect to Claims 1-3 and 5-6 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of Claims 1, 3 and 5-6 and the 35 U.S.C. 103 rejection of Claim 2 has been withdrawn. 
Applicant respectfully argues that Iijima fails to disclose, inter alia, "wherein the detection coil is configured to detect the signal of a single coil as the detection signal," as recited in amended independent claim 1. 
Iijima discloses a wire rope inspection device that includes a detection unit and an electronic circuit unit. The detection unit disclosed in Iijima includes a differential coil having a pair of receiving coils and an excitation coil. However, the differential coil disclosed in Iijima is configured to output a differential signal from the pair of receiving coils. Iijima neither discloses, nor suggests, inter alia, "wherein the detection coil is configured to detect the signal of a single coil as the detection signal," as recited in amended independent claim 1. 
According to the structure defined in the amended claim 1, a magnetic material inspection device includes a differential coil that transmits a differential signal and a detection coil that transmits a detection signal, which is a signal of a single coil. Therefore, the state of the magnetic material can be detected based on the differential signal and the detection signal, which is a signal of the single coil different from the differential signal. Specifically, the differential signal output from the differential coil can easily detect an abrupt structural change in the magnetic material in a range of about the distance between the pair of receiving coils. In addition, the absolute value of the magnetic flux through the magnetic material also can be detected by the detection signal which is the signal of the single coil output from the detection coils. Therefore, gradual structural change of the magnetic material in a very large range as compared with the distance between the pair of receiving coils of the differential coil can be easily detected by the detection signal which is the signal of the single coil. Thus, in the structure defined in the amended claim 1, an advantageous effect that "it is possible that a both abrupt structural change and gradual structural change of the magnetic material can be easily detected" can be achieved.
Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection under 35 U.S.C. § 102(a)(1) of amended independent claim 1, and the rejections of its dependent claims 2-3 and 5-6. 
The examiner finds the applicants arguments and amendments to be sufficient in overcoming the prior art rejections in view of Iijima (WO 2019/150539 A1), therefore the rejections of independent Claim 1 and its respective dependent claims are hereby withdrawn by the examiner. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a magnetic material inspection device, comprising: a differential coil configured to detect a change in a magnetic field of a magnetic material and transmit a differential signal, the differential coil including a pair of receiving coils; a detection coil configured to detect the change in the magnetic field of the magnetic material and transmit a detection signal; and a controller configured to detect a state of the magnetic material based on the differential signal of the differential coil and detect the state of the magnetic material based on the detection signal of the detection coil, wherein the detection coil is configured to detect the signal of a single coil as the detection signal (highlighted for emphasis with respect to the structural differences between the prior art and the claimed invention). 
Examiner’s Note: The closest prior of record considered by the examiner, Iijima (WO 2019/150539 A1), fails to disclose both a differential signal and a detection signal, and specifically fails to disclose wherein the detection coil is configured to detect the signal of a single coil as the detection signal. Figures 3 and 7 of Iijima disclose wherein the differential coil (10) outputs a signal, but fail to disclose wherein either of the receiving coils are configured to detect and output a signal as a single coil such as what is disclosed by the applicants Figure 2 wherein receiving coil (12) includes a transmission line (32) for outputting a detection signal from the single coil (12) of the differential coil (10) arrangement. Figure 7 of the applicant’s disclosure provides a separate detection coil (14) that provides a detection signal via transmission line (33) as a single coil as well. Amended claim 1 reads on both of the embodiments of Figure 2 and 7. 
Claims 2-3 and 5-6 depend upon that of Claim 1, and requires all of the limitations of Claim 1, therefore Claims 2-3 and 5-6 are too considered as allowed in view of their dependency upon that of Claim 1. 
Regarding Claim 4, the references cited on PTO-892 form, alone or in combination form, fail to disclose a magnetic material inspection device comprising: a differential coil configured to detect a change in a magnetic field of a magnetic material and transmit a differential signal, the differential coil including a pair of receiving coils; a detection coil configured to detect the change in the magnetic field of the magnetic material and transmit a detection signal; a controller configured to detect a state of the magnetic material based on the differential signal of the differential coil and detect the state of the magnetic material based on the detection signal of the detection coil; a first transmission line for transmitting the differential signal of the differential coil; and a second transmission line for transmitting the detection signal of the detection coil (highlighted for emphasis with respect to the structural differences between the prior art and the claimed invention).
Examiner’s Note: The closest prior of record considered by the examiner, Iijima (WO 2019/150539 A1), fails to disclose both a differential signal and a detection signal, and specifically fails to disclose wherein the detection coil is configured to detect the signal of a single coil as the detection signal, and wherein a second transmission line is provided for transmitting the detection signal. Figures 3 and 7 of Iijima disclose wherein the differential coil (10) outputs a signal via a single transmission line, but fail to disclose wherein either of the receiving coils are configured to detect and output a signal as a single coil along a second and separate transmission line such as what is disclosed by the applicants Figure 2 wherein receiving coil (12) includes a transmission line (32) for outputting a detection signal from the single coil (12) of the differential coil (10) arrangement, in addition to a separate transmission line (31) for transmitting the differential signal. Figure 7 of the applicant’s disclosure provides a separate detection coil (14) that provides a detection signal via transmission line (33) as a single coil as well, wherein the differential coil (10) transmits the differential signal along transmission line (31). Claim 4 reads on both of the embodiments of Figure 2 and 7. 
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose a magnetic material inspection device, comprising: 3Application No.: 16/995,308Customer No. 74,712Reply to NFOA filed June 15, 2022Attorney Docket No. SHM-668a differential coil configured to detect a change in a magnetic field of a magnetic material and transmit a differential signal, the differential coil including a pair of receiving coils; a detection coil configured to detect the change in the magnetic field of the magnetic material and transmit a detection signal, the detection coil being configured by one of the pair of receiving coils; and a controller configured to detect a state of the magnetic material based on the differential signal of the differential coil and detect the state of the magnetic material based on the detection signal of the detection coil, wherein the differential signal is based on a difference between the pair of receiving coils, and wherein the detection signal is based on a magnetic flux passing through the one of the pair of receiving coils (highlighted for emphasis with respect to the structural differences between the prior art and the claimed invention).
Examiner’s Note: The closest prior of record considered by the examiner, Iijima (WO 2019/150539 A1), fails to disclose both a differential signal and a detection signal, and specifically fails to disclose wherein the detection coil is configured by one of the receiving coils and wherein the detection signal is based on a magnetic flux passing through the one of the pair of receiving coils. Figures 3 and 7 of Iijima disclose wherein the differential coil (10) outputs a signal via a single transmission line, but fail to disclose wherein either of the receiving coils are configured to detect and output a signal as a single coil such as what is disclosed by the applicants Figure 2 wherein receiving coil (12) includes a transmission line (32) for outputting a detection signal from the single coil (12) of the differential coil (10) arrangement. 
Claims 8-10 depend upon that of Claim 7, and requires all of the limitations of Claim 7, therefore Claims 8-10 are too considered as allowed in view of their dependency upon that of Claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to magnetic material inspection devices, and more particularly, to magnetic material inspection devices equipped with a differential coil sensing arrangement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858